Judgment and order affirmed, with costs. All concur, except Taylor, P. J., who dissents and votes for reversal and for granting a new trial on the ground that the finding that delivery of 6,010 pounds of tallow and payment therefor at 9% cents per pound was referable to the order for a tank ear at 8% cents per pound and in recognition and part performance therefor so as to take the oral contract out of the Statute of Frauds is contrary to and against the weight of evidence. (The judgment appealed from is for plaintiff in an action for breach of contract. The order denies a motion for a new trial.) Present — ■ Taylor, P. J., MeCurn, Love, Yaughan and Kimball, JJ.